



MUTUAL TERMINATION AND RELEASE AGREEMENT


This Mutual Termination and Release Agreement (“Agreement”) is made on November
28, 2018 by and between HAWAI‘I ELECTRIC LIGHT COMPANY, INC., (“Hawai‘i Electric
Light”) and IES DOWNSTREAM, LLC (“IES”), with a place of business and mailing
address at 91-480 Malakole Street, Kapolei, HI 96707, (each referred to as a
“party”, and collectively as the “parties”).


WHEREAS, Hawai‘i Electric Light and Chevron Products Company (“Chevron”), as
predecessor in interest to IES, entered into that certain Fuels Terminalling
Agreement for the storage of industrial fuel oil (“IFO”) and No. 2 Diesel
(“Diesel”) made on February 18, 2016 (“Fuels Terminalling Agreement”); and


WHEREAS, on August 15, 2016, Hawai‘i Electric Light received notice that Chevron
had assigned the Fuels Terminalling Agreement to IES pursuant to Section 18.2
thereof; and


WHEREAS, Section 2.1 of the Fuels Terminalling Agreement provides that the
original term of the Fuels Terminalling Agreement shall end on December 31, 2019
and it shall continue on January 1 thereafter for successive twelve (12) month
extensions unless either party gives written notice of termination at least one
hundred twenty (120) days before the beginning of an extension; and


WHEREAS, the parties have agreed to a new Fuels Terminalling Agreement (“New
Fuels Terminalling Agreement”) made on December 3, 2018 and effective on either
(i) the date of receipt by Hawai‘i Electric Light of the Public Utilities
Commission of the State of Hawaii’s final or interim commission approval order
or (ii) some other date as agreed upon in writing by the parties as provided in
Section 2.3 of said New Fuels Terminalling Agreement.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions hereinafter contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:




1.TERMINATION OF THE FUELS TERMINALLING AGREEMENT. Notwithstanding anything set
forth in the Fuels Terminalling Agreement, the Fuels Terminalling Agreement
shall terminate in its entirety if, on or before May 3, 2019, Hawaii Electric
Light provides to IES written notification of termination with a termination
effective date of May 3, 2019 or earlier.  Otherwise, the Fuels Terminalling
Agrement shall terminate on the effective date of the New Fuels Terminalling
Agreement as defined in Section 2.3 of the New Fuels Terminalling Agreement but
no earlier than December 31, 2019.


2.REPRESENTATIONS. The parties represent and acknowledge that no statement of
fact or opinion has been made by any party, or anyone acting on behalf of the
parties, to induce the execution of this Agreement, other than as expressly set
forth in this Agreement, and that this Agreement is executed freely on the part
of each party hereto. The parties also represent and agree that they may
hereafter discover facts in addition to or different from those they now








Page 1 of 4

--------------------------------------------------------------------------------





know or believe to be true with respect to the subject matters of this
Agreement, but that this Agreement shall remain in effect, notwithstanding the
subsequent discovery or existence of any such additional or different facts or
opinions.


3.AUTHORITY. Each party represents and warrants to the other that no other
person or entity has or has had any interest, right, or title in and to the
claims, demands, obligations, or causes of action referred to in this Agreement.
Each party has the sole right and exclusive authority to execute this Agreement;
and that it has not sold, assigned, transferred, conveyed, or otherwise disposed
of any of the claims, demands, obligations, or causes of action referred to in
this Agreement.


4.SEVERABILITY. If any provision or any part of any provision of this Agreement
is for any reason held to be invalid or unenforceable, the remainder of this
Agreement shall not be affected thereby and shall remain valid and fully
enforceable.


5.NO WAIVER. The failure at any time of either party to enforce any of the
provisions of this Agreement, or to require at any time performance by the other
party of any of the provisions hereof, shall in no way be construed to be a
waiver of such provisions, nor in any way construed to affect the validity of
this Agreement or any part hereof, or the right of any party thereafter to
enforce each and every such provision.


6.PREPARATION OF AGREEMENT. The parties specifically acknowledge and agree that
this Agreement has been prepared, reviewed, studied and executed without
compulsion, fraud, duress or undue influence and without circumstances which
would overcome the free will of the signatories, and that it is expressly made
by the parties with the requisite experience and advice of independent counsel,
each party acting as equals in bargaining the terms of this Agreement and,
accordingly, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendment to it.


7.APPLICABLE LAW/FORUM. This Agreement is made under and shall be governed by
and construed in accordance with the laws of the State of Hawaii. Each party
agrees and consents that any dispute arising out of this Agreement, however
defined, shall be brought in the State of Hawaii in a court of competent
jurisdiction; provided, however, that Hawai‘i Electric Light, at its option, may
elect to submit any such dispute to binding arbitration pursuant to the
arbitration rules of the Dispute Prevention & Resolution, Inc. then in effect,
in which case the Parties agree that any alternative dispute resolution shall
take place in the State of Hawaii.


8.ATTORNEY FEES & COSTS. Each party shall bear its own attorneys’ fees and costs
in connection with this Agreement. However, if any party shall commence any
legal or other proceedings against the other party hereto with respect to any of
the terms and conditions of this Agreement, the non-prevailing party shall pay
to the prevailing party all expenses of said proceedings, including reasonable
attorneys’ fees and costs.


9.ENTIRE AGREEMENT. Except as otherwise set forth herein, this Agreement
contains the entire agreement between the parties with respect to the matters
set forth herein








Page 2 of 4

--------------------------------------------------------------------------------





and supersedes and replaces any and all prior or contemporaneous agreements or
understandings, written or oral, with regard to the matters set forth in it.
This Agreement may be amended or modified in whole or in part at any time only
by an agreement in writing executed by all of the parties hereto.


10.BINDING EFFECT. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective officers, directors, shareholders,
employees, agents, representatives, partners, predecessors, successors, assigns,
divisions, subdivisions, parent companies, subsidiaries, affiliates, insurers,
indemnitors, legal representatives, and related entities.


11.HEADINGS. The headings of paragraphs and sections in this Agreement are
included for convenience only and shall not be considered by either party in
construing the meaning of this Agreement.


12.COOPERATION. The parties agree to work cooperatively with one another to
carry out the intent of this Agreement.


13.COUNTERPARTS. The parties agree that this Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which shall
together constitute one and the same instrument binding all parties
notwithstanding that all of the Parties are not signatories to the same
counterparts. For all purposes, duplicate unexecuted and unacknowledged pages of
the counterparts may be discarded and the remaining pages assembled as one
document. This Agreement may also be executed by exchange of executed copies via
facsimile or other electronic means, such as PDF, in which case, but not as a
condition to the validity of the Agreement, each Party shall subsequently send
the other party by mail the original executed copy. A party’s signature
transmitted by facsimile or similar electronic means shall be considered an
“original” signature for purposes of this Agreement.


[Signature Page Follows]




Page 3 of 4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by duly authorized representatives of each as of the date indicated.


HAWAI‘I ELECTRIC LIGHT COMPANY, INC.
(“Hawaiian Electric”)


By:
/s/ Robert C. Isler
 
Name:
Robert C. Isler
 
Title:
Vice President, Power Supply
Date:
11/29/2018
 



IES DOWNSTREAM, LLC
(“IES”)


By:
/s/ Timothy J. Parker
Name:
Timothy J. Parker
 
Title:
Vice President & General Counsel
Date:
12/10/2018
 







Page 4 of 4